Title: From James Madison to George Washington, 12 February 1796
From: Madison, James
To: Washington, George


Philada. Feby. 12. 1796
Mr. Madison presents his respectful compliments to the President of the United States, with a letter from Arthur Cambell Esqr. which an accompanying letter to Mr. M. requests him to deliver to the President. Mr. Cambell makes a further request of Mr. M. to make any explanations that may be necessary. Mr. M. is not sensible that he possesses any local or other knowledge that can elucidate the proposition, as it is intimated in the letter to him. But if the President should think it proper for Mr. M. to wait on him, he will with pleasure do so, at any time the President may please to signify.
